DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to application 17/093,639, filed on 11/10/2020.
2.	Claims 1-42 are canceled 
3.	Claims 43-150 are new and pending.

Oath or Declaration
4.	Applicant(s) oath or declaration filed on 11/10/2020 are approved by the office.
Drawings
5.	The drawings and specifications filed on 11/10/2020 are approved by the office.
Information Disclosure Statement
6.	IDS filed on 01/08/2021 has been considered.
Priority
7.	Applicant hereby claims priority under 35 USC § 119 to provisional U.S. patent application Ser. No. 61/612,116, filed Mar. 16, 2012, entitled “LOCATION-CONSCIOUS SOCIAL NETWORKING APPARATUSES, METHODS, AND SYSTEMS,”
Claim Objections
8.	 Claim 98 is objected to as it refers to apparatus claim 97 which is a system claim. Examiner consider this as a typo. Examiner for purpose of examination considers claim 98 refers to system claim 97.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Parent Patent No. 9,710,483 
10.	Claims 43-150 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-33 of parent U.S. Patent No. 9,710,483 (common inventive entity and assignee).  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant application claims 43-150 are to be found in parent patent claims 1-33.  The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are more specific.  Thus, the invention of claims 1-33 of the patent is in effect a “species” of the “generic” invention of the instant application claims 43-150.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  The following Claims Comparison Table illustrates the anticipatory relationship of the most claims limitation at issue. and therefore claims 43 and 97 of the instant application is obvious broader variant of claims 12 and 23 of the patented application, and therefore rejected accordingly.
  Since application claims 43-69 and 97-123 are anticipated by claims 12-33 of the patent, they are not patentably distinct and are rejected under non-provisional anticipatory-type double patenting because the conflicting claims have been patented. Claim 70-96 of the instant application is non-transient medium version of the apparatus claims 12-22 of the patent, they are not patentably distinct and are rejected under non-provisional anticipatory-type double patenting because the conflicting claims have been patented. Claim 124-150 of the instant application is process claim version of the apparatus claims 12-22 of the Patent, they are not patentably distinct and are rejected under non-provisional anticipatory-type double patenting because the conflicting claims have been patented.  

The following table is an example of comparison of claims 43 and 97 of the instant application vs claims 12 and 23 of the Patent 9,710,483 but all other claims are rejected similarly. Examiner suggests applicant to file a timely Terminal Disclaimer to overcome the current DP rejection over claims of Patent 9,710,483.
Claims Comparison Table
Instant Application:
17,093,639
U.S. Patent No. 9,710,483 
Claim 43:
A location-conscious social networking apparatus, comprising:
a memory; 
a component collection in the memory; 
a processor disposed in communication with the memory and configured to issue a plurality of processor-
executable instructions from the component collection, the processor-executable instructions configured to: 
collect personal details pertaining to a user; 
collect geolocation information regarding the user; 
compare the geolocation regarding the user with geolocation data associated with at least one other user; calculate a compatibility rating for the user and the at least one other user based on the personal details for the user and at least one personal detail associated with the at least one other user; 
send an alert to the user if the geolocation data regarding the user and the geolocation data associated with the at least one other user indicate that the user and the at least one other user are within a specified proximity to one another and share at least one personal detail preference; 
receive an indication of interest from the user in regards to the at least one other user; and 
send a notification of interest to the user and the at least one other user if the at least one other user has
also indicated interest in the user.

Claim 44:
The apparatus of claim 43, wherein the processor is configured to send the alert to both the user and the at least one other user if the geolocation data regarding the user and the geolocation data associated with the at least one other user indicate that the user and the at least one other user are within a specified proximity to one another and share at least one personal detail preference.



Claim 97:

A location-conscious social networking processor-implemented system, comprising:
means to process processor-executable instructions; 
means to issue processor-issuable instructions from a processor-executable component collection via the 
means to process processor-executable instructions, the processor-issuable instructions configured to: 
collect personal details pertaining to a user; 
collect geolocation information regarding the user; 
compare the geolocation regarding the user with geolocation data associated with at least one other user; 



calculate a compatibility rating for the user and the at least one other user based on the personal details for the user and at least one personal detail associated with the at least one other user; 


send an alert to the user if the geolocation data regarding the user and the geolocation data associated with the at least one other user indicate that the user and the at least one other user are within a specified proximity to one another 


and share at least one personal detail preference; 
receive an indication of interest from the user in regards to the at least one other user; and 
send a notification of interest to the user and the at least one other user if the at least one other user has 
also indicated interest in the user.



Claim 98:
The system of claim 97, further comprising:
means to send the alert to both the user and the at least one other user if the geolocation data regarding
the user and the geolocation data associated with the at least one other user indicate that the user and the at least one other user are within a specified proximity to one another and share at least one personal detail preference.










































Claim 12:
An apparatus for location-conscious social networking, comprising: 
a processor; and a memory in communication with the processor possessing processor-readable instructions to:





 collect via a processor personality details pertaining to a user; analyze the personality details via the processor and generating at least one personality keyword associated with the user's personality, wherein the at least one personality keyword is devoid of user identifiers; construct via the processor a personality profile for the user based on the at least one generated personality keyword; collect via the processor geolocation information regarding the user; compare the geolocation regarding the user with geolocation data associated with at least one other user; calculate a compatibility rating for the user and the at least one other user based on the personality profile for the user and at least one personality profile associated with the at least one other user; send an alert to the user and the at least one other user if the geolocation data regarding the user and the geolocation data associated with the at least one other user indicate that the user and the at least one other user are within a specified distance of one another; receive an indication of interest from the user in regards to the at least one other user; send a notification of interest to the user and the at least one other user if the at least other user has also indicated interest in the user; and forward messages sent from the user to the at least one other user, and from the at least one other user to the user, if the at least other user has also indicated interest in the user.




Claim 23:

A system for location-conscious social networking, comprising: 
means to collect via a processor personality details pertaining to user; means to analyze the personality details via the processor and generating at least one personality keyword associated with the user's personality, wherein the at least one personality keyword is devoid of user identifiers; means to construct via the processor a personality profile for the user based on the at least one generated personality keyword; means to collect via the processor geolocation information regarding the user; means to compare the geolocation regarding the user with geolocation data associated with at least one other user; 
means to calculate a compatibility rating for the user and the at least one other user based on the personality profile for the user and at least one personality profile associated with the at least one other user; 

means to send an alert to the user and the at least one other user if the geolocation data regarding the user and the geolocation data associated with the at least one other user indicate that the user and the at least one other user are within a specified distance of one another; 

means to receive an indication of interest from the user in regards to the at least one other user; means to send a notification of interest to the user and the at least one other user if the at least other user has also indicated interest in the user; and means to forward messages sent from the user to the at least one other user, and from the at least one other user to the user, if the at least other user has also indicated interest in the user.


Parent Patent No. 10,909,640 B1
11.	Claims 43-150 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-23 of parent U.S. Patent No. 10,909,640 B1 (common inventive entity and assignee).  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the elements of the instant application claim 43-150 are to be found in parent patent claims 1-23.  The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are more specific.  Thus, the invention of claims 1-23 of the patent is in effect a “species” of the “generic” invention of the instant application claims 43-150.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  The following Claims Comparison Table illustrates the anticipatory relationship of the most claims limitation at issue. and therefore claims 43 and 97 of the instant application is obvious broader variant of claims 10 and 17 of the patented application, and therefore rejected accordingly.
  Since application claims 43-69 and 97-123 are anticipated by claims 10-23 of the patent, they are not patentably distinct and are rejected under non-provisional anticipatory-type double patenting because the conflicting claims have been patented. Claim 70-96 of the instant application is non-transient medium version of the apparatus claims 10-16 of the patent, they are not patentably distinct and are rejected under non-provisional anticipatory-type double patenting because the conflicting claims have been patented. Claim 124-150 of the instant application is process claim version of the apparatus claims 10-16 of the Patent, they are not patentably distinct and are rejected under non-provisional anticipatory-type double patenting because the conflicting claims have been patented.  

The following table is an example of comparison of claims 43 and 97 of the instant application vs claims 10 and 17 of the Patent 10,909,640 but all other claims are rejected similarly. Examiner suggests applicant to file a timely Terminal Disclaimer to overcome the current DP rejection over claims of Patent 10,909,640.
Claims Comparison Table
Instant Application:
17,093,639
U.S. Patent No. 10,909,640 B1
Claim 43:
A location-conscious social networking apparatus, comprising:
a memory; 
a component collection in the memory; 
a processor disposed in communication with the memory and configured to issue a plurality of processor-
executable instructions from the component collection, the processor-executable instructions configured to: 
collect personal details pertaining to a user; 
collect geolocation information regarding the user; 
compare the geolocation regarding the user with geolocation data associated with at least one other user; calculate a compatibility rating for the user and the at least one other user based on the personal details for the user and at least one personal detail associated with the at least one other user; 
send an alert to the user if the geolocation data regarding the user and the geolocation data associated with the at least one other user indicate that the user and the at least one other user are within a specified proximity to one another and share at least one personal detail preference; 
receive an indication of interest from the user in regards to the at least one other user; and 
send a notification of interest to the user and the at least one other user if the at least one other user has
also indicated interest in the user.

Claim 44:
The apparatus of claim 43, wherein the processor is configured to send the alert to both the user and the at least one other user if the geolocation data regarding the user and the geolocation data associated with the at least one other user indicate that the user and the at least one other user are within a specified proximity to one another and share at least one personal detail preference.



Claim 97:

A location-conscious social networking processor-implemented system, comprising:
means to process processor-executable instructions; 
means to issue processor-issuable instructions from a processor-executable component collection via the 
means to process processor-executable instructions, the processor-issuable instructions configured to: 
collect personal details pertaining to a user; 
collect geolocation information regarding the user; 
compare the geolocation regarding the user with geolocation data associated with at least one other user; 



calculate a compatibility rating for the user and the at least one other user based on the personal details for the user and at least one personal detail associated with the at least one other user; 


send an alert to the user if the geolocation data regarding the user and the geolocation data associated with the at least one other user indicate that the user and the at least one other user are within a specified proximity to one another 


and share at least one personal detail preference; 
receive an indication of interest from the user in regards to the at least one other user; and 
send a notification of interest to the user and the at least one other user if the at least one other user has 
also indicated interest in the user.



Claim 98:
The system of claim 97, further comprising:
means to send the alert to both the user and the at least one other user if the geolocation data regarding
the user and the geolocation data associated with the at least one other user indicate that the user and the at least one other user are within a specified proximity to one another and share at least one personal detail preference.


Claim 10:
An apparatus for location-conscious social networking, comprising: a processor; and a memory in communication with the processor possessing processor-readable instructions to: collect via a processor personality details pertaining to a user; analyze the personality details via the processor and generating at least one personality keyword associated with the user's personality; construct via the processor a personality profile for the user based on the at least one generated personality keyword; collect via the processor geolocation information regarding the user including (a) at least a first geolocation and a first point-in-time and (b) a second geolocation and a second point-in-time; compare the geolocation regarding the user with geolocation data associated with at least one other user; calculate a compatibility rating for the user and the at least one other user based on the personality profile for the user and at least one personality profile associated with the at least one other user; send an alert to the user and the at least one other user if (a) the geolocation data regarding the user and the geolocation data associated with the at least one other user indicate that the user and the at least one other user are within a specified distance of one another and (b) the user and the at least one other user share compatible trait parameters; receive an anonymous indication of interest from the user in regards to the at least one other user, at the first geolocation and at the first point-in-time; store the anonymous indication of interest; send a notification of interest to the user and the at least one other user if the at least other user has also indicated interest in the user at the second geolocation or at the second point-in-time; and forward messages sent from the user to the at least one other user, and from the at least one other user to the user, if the at least one other user has also indicated interest in the user.





Claim 17:

A system for location-conscious social networking, comprising: means to collect via a processor personality details pertaining to user; means to analyze the personality details via the processor and generating at least one personality keyword associated with the user's personality; means to construct via the processor a personality profile for the user based on the at least one generated personality keyword; means to collect via the processor geolocation information regarding the user including (a) at least a first geolocation and a first point-in-time and (b) a second geolocation and a second point-in-time; means to compare the geolocation regarding the user with geolocation data associated with at least one other user; means to calculate a compatibility rating for the user and the at least one other user based on the personality profile for the user and at least one personality profile associated with the at least one other user; means to send an alert to the user and the at least one other user if (a) the geolocation data regarding the user and the geolocation data associated with the at least one other user indicate that the user and the at least one other user are within a specified distance of one another and (b) the user and the at least one other user share compatible trait parameters; means for receiving an anonymous indication of interest from the user in regards to the at least one other user, at the first geolocation and at the first point-in-time; means for storing the anonymous indication of interest; means for sending a notification of interest to the user and the at least one other user if the at least other user has also indicated interest in the user at the second geolocation or at the second point-in-time; and means for forwarding messages sent from the user to the at least one other user, and from the at least one other user to the user, if the at least one other user has also indicated interest in the user.


Parent Patent No. 10,346,930 B1
12.	Claims 43-150 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-23 of parent U.S. Patent No. 10,346,930 B1 (common inventive entity and assignee).  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the elements of the instant application claim 43-150 are to be found in parent patent claims 1-23.  The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are more specific.  Thus, the invention of claims 1-23 of the patent is in effect a “species” of the “generic” invention of the instant application claims 43-150.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  The following Claims Comparison Table illustrates the anticipatory relationship of the most claims limitation at issue. and therefore claims 43 and 97 of the instant application is obvious broader variant of claims 10 and 17 of the patented application, and therefore rejected accordingly.
  Since application claims 43-69 and 97-123 are anticipated by claims 10-23 of the patent, they are not patentably distinct and are rejected under non-provisional anticipatory-type double patenting because the conflicting claims have been patented. Claim 70-96 of the instant application is non-transient medium version of the apparatus claims 10-16 of the patent, they are not patentably distinct and are rejected under non-provisional anticipatory-type double patenting because the conflicting claims have been patented. Claim 124-150 of the instant application is process claim version of the apparatus claims 10-16 of the Patent, they are not patentably distinct and are rejected under non-provisional anticipatory-type double patenting because the conflicting claims have been patented.  

The following table is an example of comparison of claims 43 and 97 of the instant application vs claims 10 and 17 of the Patent 10,346,930 but all other claims are rejected similarly. Examiner suggests applicant to file a timely Terminal Disclaimer to overcome the current DP rejection over claims of Patent 10,346,930.
Claims Comparison Table
Instant Application:
17,093,639
U.S. Patent No. 10,346,930 B1
Claim 43:
A location-conscious social networking apparatus, comprising:
a memory; 
a component collection in the memory; 
a processor disposed in communication with the memory and configured to issue a plurality of processor-
executable instructions from the component collection, the processor-executable instructions configured to: 
collect personal details pertaining to a user; 
collect geolocation information regarding the user; 
compare the geolocation regarding the user with geolocation data associated with at least one other user; calculate a compatibility rating for the user and the at least one other user based on the personal details for the user and at least one personal detail associated with the at least one other user; 
send an alert to the user if the geolocation data regarding the user and the geolocation data associated with the at least one other user indicate that the user and the at least one other user are within a specified proximity to one another and share at least one personal detail preference; 
receive an indication of interest from the user in regards to the at least one other user; and 
send a notification of interest to the user and the at least one other user if the at least one other user has
also indicated interest in the user.

Claim 44:
The apparatus of claim 43, wherein the processor is configured to send the alert to both the user and the at least one other user if the geolocation data regarding the user and the geolocation data associated with the at least one other user indicate that the user and the at least one other user are within a specified proximity to one another and share at least one personal detail preference.



Claim 97:

A location-conscious social networking processor-implemented system, comprising:
means to process processor-executable instructions; 
means to issue processor-issuable instructions from a processor-executable component collection via the 
means to process processor-executable instructions, the processor-issuable instructions configured to: 
collect personal details pertaining to a user; 
collect geolocation information regarding the user; 
compare the geolocation regarding the user with geolocation data associated with at least one other user; 



calculate a compatibility rating for the user and the at least one other user based on the personal details for the user and at least one personal detail associated with the at least one other user; 


send an alert to the user if the geolocation data regarding the user and the geolocation data associated with the at least one other user indicate that the user and the at least one other user are within a specified proximity to one another 


and share at least one personal detail preference; 
receive an indication of interest from the user in regards to the at least one other user; and 
send a notification of interest to the user and the at least one other user if the at least one other user has 
also indicated interest in the user.



Claim 98:
The system of claim 97, further comprising:
means to send the alert to both the user and the at least one other user if the geolocation data regarding
the user and the geolocation data associated with the at least one other user indicate that the user and the at least one other user are within a specified proximity to one another and share at least one personal detail preference.


Claim 10:
An apparatus for location-conscious social networking, comprising: a processor; and a memory in communication with the processor possessing processor-readable instructions to: collect via a processor personality details pertaining to a user; analyze the personality details via the processor and generating at least one personality keyword associated with the user's personality; construct via the processor a personality profile for the user based on the at least one generated personality keyword; collect via the processor geolocation information regarding the user including (a) at least a first geolocation and a first point-in-time and (b) a second geolocation and a second point-in-time; compare the geolocation regarding the user with geolocation data associated with at least one other user; calculate a compatibility rating for the user and the at least one other user based on the personality profile for the user and at least one personality profile associated with the at least one other user; send an alert to the user and the at least one other user if (a) the geolocation data regarding the user and the geolocation data associated with the at least one other user indicate that the user and the at least one other user are within a specified distance of one another and (b) the user and the at least one other user share a common hobby, habit, business objective or trait personality; receive an anonymous indication of interest from the user in regards to the at least one other user, at the first geolocation and at the first point-in-time; store the anonymous indication of interest; send a notification of interest to the user and the at least one other user if the at least other user has also indicated interest in the user at the second geolocation or at the second point-in-time; and forward messages sent from the user to the at least one other user, and from the at least one other user to the user, if the at least one other user has also indicated interest in the user.




Claim 17:

A system for location-conscious social networking, comprising: means to collect via a processor personality details pertaining to user; means to analyze the personality details via the processor and generating at least one personality keyword associated with the user's personality; means to construct via the processor a personality profile for the user based on the at least one generated personality keyword; means to collect via the processor geolocation information regarding the user including (a) at least a first geolocation and a first point-in-time and (b) a second geolocation and a second point-in-time; means to compare the geolocation regarding the user with geolocation data associated with at least one other user; means to calculate a compatibility rating for the user and the at least one other user based on the personality profile for the user and at least one personality profile associated with the at least one other user; means to send an alert to the user and the at least one other user if (a) the geolocation data regarding the user and the geolocation data associated with the at least one other user indicate that the user and the at least one other user are within a specified distance of one another and (b) the user and the at least one other user share a common hobby, habit, business objective or trait personality; means for receiving an anonymous indication of interest from the user in regards to the at least one other user, at the first geolocation and at the first point-in-time; means for storing the anonymous indication of interest; means for sending a notification of interest to the user and the at least one other user if the at least other user has also indicated interest in the user at the second geolocation or at the second point-in-time; and means for forwarding messages sent from the user to the at least one other user, and from the at least one other user to the user, if the at least one other user has also indicated interest in the user.



Please note the listing above is not intended to be exhaustive and is provided as exemplary.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Allowable Subject Matter
13.	43-150 are allowed if the Double Patenting rejection rendered above is overcome. A detailed reasons for allowance will be provided once the application is in allowable form.
Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
In a computer network system, providing a user page region viewable by a user; providing to the user, in the user page region, indicators of each of three categories, the categories consisting essentially of: (i) what the user has, (ii) what the user wants, and (c) what the user has thought or is thinking; wherein the user page region accepts a post by the user; after the post by the user, displaying the post in a group page region, viewable by a set of one of more persons other than the user, the set of persons being separated from the user at locations on a network; before the displaying, requiring the user to select one of the three categories to be associated with the post; and displaying the category selected by the user, with the post, in the group page region. (Hill et al. ‘249)
a Social-Topical Adaptive Networking (STAN) system that can inform users of cross-correlations between currently focused-upon topic or other nodes in a corresponding topic or other data-objects organizing space maintained by the system and various social entities monitored by the system. More specifically, one of the cross-correlations may be as between the top N now-hottest topics being focused-upon by a first social entity and the amounts of focus `heat` that other social entities (e.g., friends and family) are casting on the same topics (or other subregions of other cognitive attention receiving spaces) in a relevant time period. (Rapaport et al. ‘950)
A system for obtaining revenue through the display of advertising on fixed or moving objects id disclosed. Such objects receive, store, poll and extract data to present content based on the time of day, locations, and relative movements in a specific environment, where data and information stored in moving or mobile objects within that environment can be transmitted between those objects or to stationary objects, where it is then used to enable and control such displays for which the owners of those objects are then compensated. The system enables the display of hyper-relevant ad content with synchronized remote audio, personal messaging and public service alerts on surrounding objects and provides for the real-time logging and later downloading of data to confirm communications and content deliveries between objects, track and measure consumer engagement, verify consumer's direct responses to ad viewings with accountability systems. (Brubaker ‘857)
Mobile phones are offering a wide set of functionalities capable of improving the user way of communicating with the world. Due to user mobility and to the inherent ubiquity of these devices, social relations are now being created and maintained using mobile social applications. To this aim, in this work, we present our application Nudge Nudge, a proximity based social application which aims to connect close people in both terms of geographic distance and personality. (Bujari et al.  “Nudge Nudge: A proximity based social application”)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443